UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 98-1418



KARON ANN PARHAM,

                                               Plaintiff - Appellant,

          versus


THE STATE OF NORTH CAROLINA,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-98-5MC)


Submitted:   August 25, 1998              Decided:   November 23, 1998


Before MURNAGHAN, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Karon Ann Parham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karon Parham appeals the district court’s orders dismissing

her civil action as frivolous and under Fed. R. Civ. P. 12(b)(6)

for failure to state a claim upon which relief may be granted, and

denying her motion for reconsideration. We have reviewed the record

and the district court’s orders and find no reversible error. We

modify the dismissal order to reflect the dismissal of Parham’s

action as frivolous only, see Plyler v. Moore, 129 F.3d 728, 731

(4th Cir. 1997), cert. denied, 66 U.S.L.W. 3797 (U.S. June 22,

1998) (No. 97-1511) (holding that lower federal courts generally do

not have jurisdiction to review state court decisions), and not a

dismissal pursuant to Fed. R. Civ. P. 12(b)(6). We grant Parham’s

motion for leave to proceed in forma pauperis. We deny Parham’s

motions to produce evidence and command attendance at hearing. We

deny Parham’s motion for oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                              AFFIRMED AS MODIFIED




                                2